Citation Nr: 0028116	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  97-20 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to May 31, 1996, for a 
grant of service connection for urinary bladder papillary 
carcinoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from July1952 to July 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, which granted service 
connection for urinary bladder papillary carcinoma and 
assigned a 100 percent rating, effective from May 31, 1996.

In September 2000, the veteran and his wife testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.


FINDINGS OF FACT

1.  The veteran served on active duty from July1952 to July 
1956.  
 
2.  The veteran's original claim of service connection for 
urinary bladder papillary carcinoma was received by the RO on 
May 31, 1996. 

3.  Private medical records, received by the RO after the 
veteran had submitted his May 1996 claim, show the veteran 
underwent a transurethral resection of a tumor on January 25, 
1994, and was diagnosed with papillary carcinoma of the 
urinary bladder at that time.  

4.  A December 1996 rating decision granted service 
connection for urinary bladder papillary carcinoma, and 
assigned a 100 percent rating, effective from May 31, 1996.




CONCLUSION OF LAW

The proper effective date for the grant of service connection 
for urinary bladder papillary carcinoma, and a 100 percent 
rating, is May 31, 1996, being the date of VA receipt of a 
claim for service connection.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A.  § 5110(a) (West 1991).  The 
effective date for an award of service connection and 
disability compensation, based on an original claim or a 
claim reopened after final disallowance will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For a 
grant of direct service connection, the effective date will 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2). 

In this case, the evidence reflects that the veteran 
underwent a transurethral resection of a 3-cm tumor on 
January 25, 1994 and was diagnosed with papillary carcinoma 
of the urinary bladder, and that the veteran filed an 
original claim for service connection for that disorder on 
May 31, 1996.  The private medical evidence that showed 
bladder cancer was received after the veteran had filed his 
May 1996 claim.  A December 1996 rating decision granted 
service connection for urinary bladder papillary carcinoma, 
and assigned a 100 percent rating, effective from May 31, 
1996.  In March 1997, the veteran entered a notice of 
disagreement with the effective date assigned and the current 
effective date appeal ensued.  The question before the Board 
is whether the veteran is entitled to service connection 
prior to May 31, 1996.

In essence, the issue of an effective date in this case is 
based on timing, that is, the date when the veteran filed the 
original claim for service connection for urinary bladder 
papillary carcinoma.  It is conceded that private hospital 
records indicate a diagnosis of urinary bladder papillary 
carcinoma on January 25, 1994.  However, the veteran's formal 
claim was not received until May 31 1996.

The Board notes the veteran's and his representative's 
contentions as to why they believe he is entitled to an 
earlier effective date for the grant of service connection 
for urinary bladder papillary carcinoma, including the 
veteran's and his wife's personal hearing testimony.  They 
contend that the veteran telephoned the RO and various VA 
Medical Center (VAMC) personnel, who failed to give him 
correct information about his entitlement to benefits, and 
that, therefore, the date of the veteran's first phone 
inquiry should be accepted as a matter of law as the date of 
his application for purposes of determining an effective 
date, citing Servello v. Derwinski, 3 Vet. App. 196, 200 
(1992).  He essentially maintains that his calls were valid 
informal claims for benefits, and that January 13, 1994 (the 
date he was informed of possible cancerous tremors in his 
bladder and the date of his first telephone inquiry) should 
be the effective date for compensation payments.  

However, the Board has considered the veteran's contentions 
and notes that the regulations define "claim," informal as 
well as formal, as a "communication in writing."  38 C.F.R. § 
3.1(p).  When 38 C.F.R. § 3.155(a) refers to "an informal 
claim," it necessarily incorporates the definition of that 
term in 38 C.F.R. § 3.1(p) as a "communication in writing."  
In other words, the various provisions of 38 C.F.R. § 
3.155(a) dealing with informal claims necessarily relate to 
written claims, and not to oral informal claims.  See 
Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  The 
record is devoid of written records from either RO or VAMC 
personnel of any contact with the veteran, which could be 
construed as an informal claim, prior to the date of receipt 
of his formal application on May 31, 1996.  Thus, the Board 
finds that there is nothing in the claims file, which could 
be considered to be an informal claim (brought at any time 
prior to May 31, 1996), for service connection for urinary 
bladder papillary carcinoma.  See 38 C.F.R. §§ 3.1(p), 
3.155(a); see also Rodriguez, supra.  Therefore, given that 
the record fails to show that the veteran filed a written 
formal or informal claim prior to May 31, 1996, his claim for 
an earlier effective date must be denied. 

An effective date earlier than May 31, 1996, date of receipt 
of the original claim, is not warranted, since the original 
claim for service connection for bladder cancer was not filed 
within one year after military service.  See 38 C.F.R. § 
3.400(b)(2), which is cited above.

There is no legal basis upon which to grant an effective date 
earlier than May 31, 1996, for the grant of service 
connection for bladder cancer.  Accordingly, his claim must 
therefore be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994). 


ORDER

An effective date prior to May 31, 1996, for service 
connection for urinary bladder papillary carcinoma, is 
denied. 




		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 

